Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 20, 2016

                                      No. 04-16-00442-CV

  CONROE PROPERTIES, Thorndale Properties, Smithville Properties, and Alan Gertner,
                               Appellants

                                                v.

                      Fred HOBBS dba Texas Home Restoration Agency,
                                       Appellee

                   From the County Court at Law No. 2, Bexar County, Texas
                                   Trial Court No. 382546
                           Honorable Karen Crouch, Judge Presiding


                                         ORDER
       Appellant’s brief was due to be filed by September 6, 2016. Appellant has not filed the
brief. Therefore, it is ORDERED appellant show cause in writing on or before September 30,
2016 why this appeal should not be dismissed for want of prosecution. TEX. R. APP. P. 38.8(a).

       Appellant’s response should include a reasonable explanation for failure to timely file the
brief and should demonstrate affirmative steps taken to remedy the deficiency. If appellant
intends for the response to act as a motion for extension of time, it must comply with Rule 10.5
of the Texas Rules of Appellate Procedure and the Fourth Court of Appeals’ local rules. If
appellant no longer wishes to pursue this appeal, the response should include a motion to
dismiss.

       If this Court does not receive an adequate response on or before September 30, 2016, the
appeal will be dismissed for want of prosecution. TEX. R. APP. P. 38.8(a)(1).




                                                     _________________________________
                                                     Jason Pulliam, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court